DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.

Response to Arguments
3.	Applicant’s Amendment/Remark filed on December 17, 2020 has been considered and persuasive. Claims 1 and 14 have been cancelled; claims 7-9, and 11-12 have been amended. Therefore, claims 1-15 are allowance.

Allowable Subject Matter
4.	Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 7 and 14 the best prior arts found of record during the examination of the present application.

Per claims 1 and 14 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
a restriction unit configured to, restrict the plurality of admissible display orientations of at least one of the multiple data sets to a set of restricted display orientations in common for all the multiple data sets based on the analyzed differences, wherein a restrictive mode enables selected views admissible for the at least one multiple data set and disables the excluded views for the at least one multiple data set, and 
restrict a plurality of admissible scrolling directions of at least one of the multiple data sets to a set of restricted scrolling directions that are normal to the restricted admissible display orientations; and 
a display unit configured to display the multiple data sets using the set of the restricted display orientations and the set of restricted scrolling directions.
5.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-15. In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
7.	The prior arts made of record and not relied upon is considered pertinent to
applicant’s disclosure:
Granger (US 20090054756 A1) teaches a medical diagnostic imaging system is employed to generate two or more diagnostic images with each image generated using a different imaging modality and compare the different between two images.
Suri et al. (US 20090297006 A1) teaches a diagnostic system that combines multi-modality systems accurately detect lesions in breast volumes and combine many modality systems, wherein one modality extracts image data in 3 dimensions and a second modality extracts image data in 2 dimensions.
Kumar et al. (US 20110178389 A1) teaches a system and method for use in medical imaging of a prostate of a patient, it provides between different soft tissues of the body make it especially useful compared with other medical imaging techniques such as computed tomography (CT), X-rays or ultrasound.  
Azar et al. (US 2008/0292164 Al, hereinafter “Azar”) teaches a system and method for fusing and jointly analyzing multimodal optical imaging data with X-Ray tomosynthesis and MR images of the breast and it can contribute to standardizing the direct comparison of the two modalities (MRI and DOT) that provides information in a more useful format than the sum of the individual datasets.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612